DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first control unit configured to shift…”, “detection unit configured to detect…”, “second control unit configured to detect…configured to output…”, “storage unit storing information…”, “third control unit configured to output…”, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “information about input of the first signal” in Lines 6-7.  However, while the claim refers to the first signal being output by the detection unit, they do not state that the first signal is input anywhere.  It is thus unclear as to what the first signal is input to.

Claim 8 recites the limitation "the third control unit in a shutdown state" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “information about input of the first signal” in Line 5.  However, while the claim refers to the first signal being output, they do not state that the first signal is input anywhere.  It is thus unclear as to what the first signal is input to.

Claim 18 recites the limitation “information about input of the first signal” in Line 6.  However, while the claim refers to the first signal being output, they do not state that the first signal is input anywhere.  It is thus unclear as to what the first signal is input to.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2011/0254597 to Kii (“Kii”).

In reference to Claim 1, Kii discloses an apparatus comprising: a first control unit (See Figure 1 Number 113 and Paragraph 9) configured to shift to at least a first power 

In reference to Claim 2, Kii discloses the limitations as applied to Claim 1 above.  Kii further discloses that the third control unit sets the predetermined value based on the second signal (See Paragraph 112).  

In reference to Claim 3, Kii discloses the limitations as applied to Claim 1 above.  Kii further discloses that the second control unit includes another storage unit storing information for permitting output of the second signal (See Figure 4 Number 400 and Paragraph 112), and outputs the second signal based on the information about the input 

In reference to Claim 4, Kii discloses the limitations as applied to Claim 3 above.  Kii further discloses that the third control unit clears, based on the second signal, the information for permitting the output of the second signal (See Paragraph 113).

In reference to Claim 5, Kii discloses the limitations as applied to Claim 3 above.  Kii further discloses that the third control unit clears, based on the second signal, the information for permitting the output of the second signal and then sets the predetermined value (See Paragraphs 112-113).

In reference to Claim 6, Kii discloses the limitations as applied to Claim 3 above.  Kii further discloses that the third control unit sets the predetermined value and stores the information for permitting the output of the second signal when the first control unit shifts to the second power mode (See Paragraph 112).

In reference to Claim 7, Kii discloses the limitations as applied to Claim 6 above.  Kii further discloses that the third control unit sets the predetermined value when the first control unit shifts to the second power mode, and then stores the information for permitting the output of the second signal (See Paragraph 112).

In reference to Claim 8, Kii discloses the limitations as applied to Claim 6 above.  Kii further discloses that the first control unit brings the third control unit in a shutdown state into an operable state when shifting to the second power mode, and the third control unit in the operable state sets the predetermined value and stores the information for permitting the output of the second signal (See Paragraph 112).

In reference to Claim 9, Kii discloses the limitations as applied to Claim 8 above.  Kii further discloses that the shutdown state is a state where a reset signal is input, and the operable state is a state where the reset signal is not input (See Paragraphs 112 and 113).

In reference to Claim 10, Kii discloses the limitations as applied to Claim 1 above.  Kii further discloses that the detection unit is an input unit controller configured to detect a predetermined operation to be performed by a user (See Paragraph 13).

Claims 15 and 18 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 16 and 19 recite limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claims 17 and 20 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kii as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2007/0260358 to Katoh (“Katoh”).

In reference to Claim 11, Kii discloses the limitations as applied to Claim 1 above.  Kii is not limited as to the particular return factor detected by the detection unit, and does not explicitly disclose that the detection unit is a Universal Serial Bus (USB) host controller configured to receive data transmitted by a USB host, which is an external apparatus.  Katoh discloses a detection unit for detecting a return factor for transitioning a device between power modes (See Paragraph 44), wherein the detection unit is a Universal Serial Bus (USB) host controller (See Figure 2 Number 14) configured to receive data (See Paragraphs 32-35) transmitted by a USB host, which is an external apparatus (See Figure 2 Number 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kii using the USB host controller 

In reference to Claim 12, Kii discloses the limitations as applied to Claim 1 above.  Kii is not limited as to the particular return factor detected by the detection unit, and does not explicitly disclose that the detection unit is a network controller configured to receive data transmitted from a network.  Katoh discloses a detection unit for detecting a return factor for transitioning a device between power modes (See Paragraph 43), wherein the detection unit is a network controller (See Figure 2 Number 13) configured to receive data  transmitted from a network (See Figure 2 Number 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kii using the network of Katoh as the detection unit, resulting in the invention of Claim 12, because Kii is not limited as to the particular return factor detected by the detection unit (See Paragraph 10 of Kii), and the simple substitution of the network controller detection unit detecting a return factor for transitioning between power modes of Katoh as the detection unit detecting the return factor for transitioning between power modes of Kii would have yielded the predictable 

In reference to Claim 13, Kii discloses the limitations as applied to Claim 1 above.  Kii is not limited as to the particular type of system that the device is used in, and does not explicitly disclose a print unit configured to print an image on paper.  Katoh discloses a system for detecting a return factor for transitioning a device between power modes (See Paragraphs 43-44), wherein the system includes a print unit configured to print an image on paper (See Figure 2 Number 2 and Paragrapsh 4 and 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kii using the print unit of Katoh, resulting in the invention of Claim 13, because Kii is not limited as to the particular type of device the system is used in (See Paragraph 5 of Kii), and the inclusion of the print unit of Katoh would have yielded the predictable result of allowing the system to write an image to paper to produce a hard copy (See Paragraph 30 of Katoh).

In reference to Claim 14, Kii discloses the limitations as applied to Claim 1 above.  Kii is not limited as to the particular type of system that the device is used in, and does not explicitly disclose a reading unit configured to read a document image.  Katoh discloses a system for detecting a return factor for transitioning a device between power modes (See Paragraphs 43-44), wherein the system includes a read unit 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kii using the read unit of Katoh, resulting in the invention of Claim 14, because Kii is not limited as to the particular type of device the system is used in (See Paragraph 5 of Kii), and the inclusion of the read unit of Katoh would have yielded the predictable result of allowing the system to input a document image from a hard copy (See Paragraph 30 of Katoh).

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185